FILED
                           NOT FOR PUBLICATION
                                                                            SEP 19 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10533

              Plaintiff-Appellee,                D.C. No.
                                                 2:15-cr-00955-SRB-1
 v.

FRANCISCO MISAEL AMAYA-                          MEMORANDUM*
PORTILLO, AKA Francisco Amaya-
Portillo,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                          Submitted September 12, 2016**
                             San Francisco, California

Before: W. FLETCHER, CHRISTEN, and FRIEDLAND, Circuit Judges.

      After Francisco Amaya-Portillo pleaded guilty to violating 8 U.S.C. §

1326(a), the district court sentenced him to 18-months of imprisonment, followed


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by three years of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and affirm the sentence.

      Amaya-Portillo’s sole claim on appeal is that the government breached the

plea agreement he had entered into by implicitly arguing for a harsher sentence

than the agreement allowed. We disagree. While the government could have

recommended the agreed-upon sentence more enthusiastically, it had no obligation

to do that. See United States v. Johnson, 187 F.3d 1129, 1135 (9th Cir. 1999).

Here, the government recommended the proper sentence, gave reasons to support

it, and addressed likely objections. This is all the agreement reasonably demanded.

      AFFIRMED.




                                         2